EXHIBIT 10.9


 


THE ALLSTATE CORPORATION

2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[Addressee]

 

In accordance with the terms of The Allstate Corporation 2006 Equity
Compensation Plan for Non-Employee Directors (the “Plan”), pursuant to action of
the Nominating and Governance Committee of the Board of Directors, The Allstate
Corporation hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Restricted Stock Unit Award Agreement and the Plan,
which is incorporated herein by reference, Restricted Stock Units (“RSUs”) as
set forth below.  Each RSU corresponds to one share of Stock. An RSU is an
unfunded and unsecured promise to deliver one share of Stock on the Conversion
Date or as otherwise provided herein.  Until such delivery, you have only the
rights of a general unsecured creditor of The Allstate Corporation and not as a
stockholder with respect to the shares of Stock underlying your RSUs.

 

Number of RSUs Granted:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Period of Restriction:

 

As to the total number of RSUs, Date of Grant through the earlier of (i) the
date of the Participant’s death or Disability, and (ii) the date on which the
Participant is no longer serving on the Board.

 

 

 

Conversion Date:

 

Each RSU will convert to one share of Stock on the day following the date the
restrictions lapse with respect to that RSU.

 

 

 

Dividend

 

 

Equivalent Right:

 

Each RSU shall include a right to Dividend Equivalents.

 

1.  Terms and Conditions of Award.  It is understood and agreed that the Award
of RSUs evidenced by the RSU Award Agreement is subject to the terms and
conditions as set forth herein.  Further terms and conditions applicable to the
RSU Award including but not limited to termination of director status and Change
of Control, are set forth in the Plan and incorporated by reference.  To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provision of the Plan will govern.  Capitalized terms not otherwise defined
herein shall have the meanings given them in the Plan.  By accepting this Award,
the Participant hereby acknowledges the receipt of a copy of this RSU Award
Agreement and a copy of the Prospectus and agrees to be bound by all the terms
and provisions hereof and thereto.

 

2.  Forfeiture Restriction.  The Period of Restriction applicable to the RSUs
shall lapse upon the earlier of (i) the date of the Participant’s death or
Disability, and (ii) the date on which the Participant is no longer serving on
the Board. 

 

--------------------------------------------------------------------------------


 

3.             Conversion Date.  Unless otherwise determined by the Board, a
Participant shall be entitled to delivery of shares of Stock that underlie the
RSUs then outstanding on the day following the date the restrictions lapse with
respect to such RSU.

 

4.             Dividend Equivalent Right.  During the Period of Restriction,
each RSU entitles a Participant to receive a cash amount equal to such regular
dividend payment as would have been made in respect of each share of Stock
underlying such RSU in accordance with the following schedule:

 

Regular Dividend Payment (“RDP”), if any

 

Dividend Equivalent Payment Date

 

 

 

1st Quarter

 

January 1 through March 31 of the year RDP paid

2nd Quarter

 

April 1 through June 30 of the year RDP paid

3rd Quarter

 

July 1 through September 30 of the year RDP paid

4th Quarter

 

October 1 through December 31 of the year RDP paid

 

Cash payment with respect to a Dividend Equivalent right shall be made only with
respect to such RSUs that are outstanding on the dividend record date.

 

5.             Ratification of Actions.  By accepting the RSU Award or other
benefit under the Plan, the Participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated the
Participant’s acceptance and ratification of, and consent to, any action taken
under the Plan or the RSU Award by the Company, the Board or the Nominating and
Governance Committee.

 

6.             Notices.  Any notice hereunder to the Company shall be addressed
to its Stock Option Record Office and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on this RSU Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

8.             Governing Law and Severability.  To the extent not preempted by
Federal law, the RSU Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions.  In the event any provision of this RSU Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this RSU Award Agreement, and this RSU Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

 

 

Thomas J. Wilson

 

Chairman, President and Chief Executive Officer

 

THE ALLSTATE CORPORATION

 

--------------------------------------------------------------------------------